 

Exhibit 10.3

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE (the “SIXTH Amendment”) is made as 23rd day of
March 2018 by and between American Twine Limited Partnership, a Massachusetts
limited partnership (the “Landlord”), having an address c/o Transatlantic
Investment Management, Inc. 222 Third Street, Cambridge, Massachusetts and
Variation Biotechnologies (US), Inc. (the “Tenant”), having an address at 222
Third Street. Cambridge, MA 02142.

 

WITINESSTH THAT

 

WHEREAS: Landlord and Tenant are the current parties to that certain Lease dated
May 31, 2012, as amended by the First Amendment dated June 28, 2013, the Second
Amendment dated October 2, 2013, and the Third Amendment dated January 31. 2014,
the Fourth Amendment dated August 7, 2014, the Fifth Amendment dated May 9, 2017
(together the “Lease”) with respect to approximately 2,359 rentable square feet,
suite 2241, in the building located on the property known as 222 Third Street,
Cambridge, Middlesex County, Massachusetts; and     WHEREAS: Landlord and Tenant
desire to amend the Lease to extend the term, expand into suite 2240 and other
changes to the Lease as agreed to by the parties.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged. the parties hereby agree to amend the Lease as
follows:

 

1. The Effective Date of this Sixth Amendment shall be April 1, 2018.     2. As
of the Effective Date Section 1.1 of the Lease Premises, will be amended to add
Suite 2240 consisting of 1,116 rentable square feet.

 

Suite 2240  Suite 2241 1,116  2,359

 

3. As of the Effective Date, Section 1.1 of the Lease, Term will be amended to
extend the term by Two (2) Years and One (1) month, terminating on April 30,
2020.     4. As of the Effective Date Section 1.1 of the Lease, Annual Fixed
Rent will be amended to add the following:

 

Suite 2240

4/1/2018 – 3/31/2019: $77,004.00 ($69.00/sf)

4/1/2019 – 3/31/2020: $78,120.00 ($70.00/sf)

4/1/2020 – 4/30/2020: $79,236.00 ($71.00/sf)

 

Suite 2241

5/1/2018 – 4/30/2019: $148,617.00 ($63.00/sf)

5/1/2019 – 4/30/2020: $150,976.00 ($64.00/sf)

 

5. As As of the Effective Date section 1.1 of the Lease under the heading
“Pro-Rota” will be amended as follows:

 

Suite 2240  Suite 2241 .96%  2.04%

 

6. As of the Effective date, section 1.1 Lease under the heading “Tax Base” will
be amended to add suite 2240 for Calendar Year 2018.     7. As of the Effective
Date, section 1.1 of the Lease under the heading “Operating Base” will be
amended to add suite 2240 for Calendar Year 2018.

 

 

 

 

8. Landlord will complete the following work in suite 2240 prior to Effective
Date. The modifications in suite 2240 are as shown in Exhibit A.

 

  ● Demo/remove two walls and kitchenette area.   ● Paint entire office with two
colors as selected by tenant from Landlord’s samples.   ● Replace carpet in
“reception area” where wall is being removed.   ● Replace all light fixtures
with building standard LED cable hung fixtures. All Leasehold improvements shall
be mutually agreed upon using building standard procedures and materials.

 

As a Concession (as defined herein), Landlord shall cause to be performed the
work defined above (“Landlord’s Work”). All such work shall be done in a good
and workmanlike manner employing first quality materials, free from defects and
so as to conform to all applicable building and zoning law s. Tenant agrees that
Landlord may make any immaterial changes in such work which may become
reasonably necessary or advisable, without approval of Tenant , provided written
notice is promptly given to Tenant, and Landlord may make material changes in
such work only with the prior written approval of Tenant.

 

Except for Landlord ‘s Work, Tenant hereby accepts the Premises “as is,” with
all faults, whether latent. patent or otherwise, and hereby warrants and
represents that it has caused such inspections to be made of the Premises by
persons or companies of its choosing and has had such reports and evaluations of
the Premises issued, as it has determined is appropriate, and is satisfied in
all respects therewith.

 

9. As of the Effective Date, section 1.1 of the Lease under the heading
“Parking” will be amended to be Two (2) Reserved Parking Spaces at the current
market rate of $200/month/space).     10. Tenant understands and agrees that
Landlord’s agreement to provide, grant, afford, and/or incur the cost of any
“Concession” described within the Lease or this Amendment is expressly
conditioned on Tenant’s full and timely performance of all terms, conditions,
and obligations of the Lease and this Amendment and that accordingly, in the
event of any default by Tenant beyond any applicable notice and cure period,
Landlord shall recover from Tenant, as Additional Rent, and in addition to all
other remedies available to Landlord under the Lease and/or under law, the Full
Value of such Concessions. As used herein, the term “Full Value” shall mean the
full dollar amount expended by Land lord with respect to those Concessions which
required expenditure s by Landlord, and the amount the Land lord would have
received from the Tenant but for those Concessions which involved payment
waivers or abatements by Landlord.     11. Landlord acknowledges that it
currently holds $17,201.00 as a Security Deposit under the Lease. Upon execution
of this Sixth Amendment Tenant shall to pay to Landlord as additional Security
Deposit the sum of $1,981.00 for suite 2240. As of the Effective Date the
information contained in Article 1 of the Lease, immediately following the
heading “Security Deposit” shall be amended to $19,184.00.     12. Tenant
represents and warrants that Tenant has had no contact with any broker in
connection with this Sixth Amendment to Lease. Landlord represents and warrants
the Landlord has had no contact with any broker in connection with this Sixth
Amendment. Landlord and Tenant will each indemnify and hold the other harmless
in the event that any broker claims a commission from Landlord as a result of
representing Tenant or from Tenant as a result of representing Landlord.

 

Except as expressly amended by this Sixth Amendment, all of the terms and
conditions of the Lease shall remain unchanged and in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be executed
as of the date first above written.

 

LANDLORD: AMERCIAN TWINE LIMITED PARTNERSHIP         By: ATLP, Inc., its general
partner         By: /s/ Anthony Goschalk     Anthony Goschalk     President

 

TENANT: Variation Biotechnologies (US), Inc.         By: /s/ Jeff Baxter    
Jeff Baxter     Chief Executive Officer

 

 

 

 

Exhibit A

 

[ex10-3_001.jpg]

 

 

